Citation Nr: 0739312	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
inguinal hernia, from  September 1, 1999 through April 30, 
2005, and to a rating in excess of 10 percent thereafter.  

2.  Entitlement to an initial compensable rating for a lipoma 
of the right posterior neck from September 1, 1999 through 
August 6, 2006, and to a rating in excess of 10 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to facilitate the conduct of additional procedural and 
evidentiary development.  On remand, the AMC in a rating 
decision of May 2007 increased the previously assigned 0 
percent evaluations for a right inguinal hernia and a lipoma 
of the right posterior neck to 10 percent, effective from May 
1, 2005, and August 7, 2006, respectively.  As such, the 
issues as set forth on the title page have been 
recharacterized to reflect the AMC's actions in May 2007.  

Evidence developed during the course of the instant appeal, 
and, specifically, the report of a VA medical examination in 
August 2006 reasonably raises the issues of the veteran's 
entitlement to secondary service connection for residuals of 
knee injuries and for erectile dysfunction, both as due to a 
service-connected right inguinal hernia and a neuropathic 
pain syndrome.  As these matters have not been appropriately 
developed or certified for the Board's review at this time, 
they are not herein addressed.  Rather, such issues are 
referred to the RO for initial development and adjudication.  

The issues of the initial schedular rating to be assigned for 
the veteran's neuropathic pain syndrome (associated with his 
service-connected right inguinal hernia), and whether an 
extraschedular rating is warranted, are addressed in the 
Remand appended to this decision and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.   




FINDINGS OF FACT

1.  As a result of a surgical repair in March 2005 regarding 
the veteran's service-connected right inguinal hernia, he 
developed a neuropathic pain syndrome.  

2.  From September 1, 1999, to March 21, 2005, the veteran's 
right inguinal hernia was small, reducible, and non-
strangulated, with only minimal bulging.

3.  From March 22, 2005, to April 30, 2005, a temporary total 
rating pursuant to 38 C.F.R. § 4.30 was in effect for the 
veteran's right inguinal hernia following surgery therefor.  

4.  From May 1, 2005, to the present, the veteran's right 
inguinal hernia was manifested by a tender surgical scar, 
with loss of pinprick sensation, but without any recurrence 
of his hernia.  

5.  From September 1, 1999, to August 6, 2006, the lipoma of 
the veteran's right posterior neck was shown to be a four by 
four centimeter mass in the soft tissue that was essentially 
asymptomatic.

6.  From August 7, 2006, to the present, the veteran's neck 
lipoma was manifested by a tender surgical scar in the area 
where the lipoma had been surgically excised, with some loss 
of pinprick sensation.  

7.  There is no showing by persuasive evidence that the 
veteran's right inguinal hernia or lipoma of the right 
posterior neck markedly interferes with employment or 
necessitates frequent periods of hospitalization.  

8.  The veteran has a neuropathic pain syndrome in the right 
groin region, which is due to underlying scar tissue 
associated with his right inguinal hernia; this disability 
has separate and distinct manifestations and the issue of the 
appropriate initial rating is addressed in the remand below. 

CONCLUSIONS OF LAW

1.  From September 1, 1999, to March 21, 2005, the criteria 
for the assignment of an initial compensable rating for a 
right inguinal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7338 (2007).

2.  From May 1, 2005, to the present, the criteria for the 
assignment of an initial or staged rating in excess of 10 
percent for a right inguinal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7338 (2007).

3.  From September 1, 1999, to August 6, 2006, the criteria 
for the assignment of an initial compensable rating for a 
lipoma of the right posterior neck have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7819-7804 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7819-7804 (2007).

4.  From August 7, 2006, to the present, the criteria for the 
assignment of an initial or staged rating in excess of 10 
percent for a lipoma of the right posterior neck have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7819-7804 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in April 2006 and July 2004 in order to permit the RO 
or AMC to undertake specific development actions.  All of the 
development previously sought by the Board through its prior 
development requests appears to have been completed in full 
as directed, and it is of note that neither the veteran, nor 
his representative, contends otherwise.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through various letters from the AMC, including those of 
December 2004, March 2005, and May 2006.  The appellant was 
thereby notified that he should submit all pertinent evidence 
in his possession, and in addition, he was afforded the 
notice required under Dingess/Hartman.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the 
claims herein at issue was not prepared and furnished to the 
veteran-appellant prior to entry of the initial RO decision, 
and complete VCAA notice, including that relating to 
Dingess/Hartman, was provided to him at a time much 
subsequent thereto.  Where the VCAA notice is defective, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a 
supplemental statement of the case by the AMC in May 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of a notification defect).  More timely 
VCAA notice would not have operated to alter the outcome of 
the issues on appeal, in view of the fact that the record 
does not demonstrate entitlement to any increase in the 
initial evaluations previously assigned by the RO for the 
veteran's inguinal hernia and neck lipoma (although, as 
explained in more detail below, the record supports a 
separate rating for a neuropathic pain syndrome associated 
with his inguinal hernia).  Sanders, supra (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that any defect in the timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains many examination and treatment records compiled by 
VA and non-VA sources, as well as a variety of other 
evidence.  The veteran has been afforded multiple VA medical 
examinations, which provided findings which are adequate for 
rating purposes.  Further, the veteran has indicated that he 
has no further evidence to submit.  Inasmuch as there is 
ample evidence of record to render an appellate decision, 
and, as such, there is no duty to obtain in this instance any 
further VA medical examination or to solicit any additional 
medical opinion.  38 C.F.R. § 3.326.  Accordingly, it is 
found VA has satisfied its duties under the VCAA.

Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for an inguinal hernia and a lipoma of the 
right posterior neck was established by RO action in 
September 2000.  At that time, 0 percent ratings were 
assigned for the hernia and lipoma under 38 C.F.R. § 4.114, 
DC 7338, and 38 C.F.R. § 4.118, DC 7819, respectively, each 
effective from September 1, 1999.  As the veteran timely 
appealed the initial ratings assigned, the holding in  
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.  In Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In addition, it is noted that the AMC in rating action 
undertaken in May 2007 recharacterized the disability 
involving the veteran's inguinal hernia to that of a right 
inguinal hernia.  In addition, a temporary total rating, 
pursuant to 38 C.F.R. § 4.30, was assigned therefor for the 
period from March 22, 2005, to April 30, 2005, and a 10 
percent schedular evaluation was assigned under DC 7338, 
effective from May 1, 2005, under DC 7819-7804.  As well, the 
AMC increased the initial rating assigned for the right neck 
lipoma from 0 to 10 percent, effective from August 7, 2006.  

So, based on the prior adjudicatory actions, and the holding 
in Fenderson, the appellate issues are whether an initial 
compensable rating from September 1, 1999 through April 2005; 
and an initial or staged rating in excess of 10 percent from 
May 1, 2005, are warranted for a right inguinal hernia; and 
whether an initial compensable rating from September 1, 1999 
through August 6, 2006, and an initial or staged rating in 
excess of 10 percent from August 7, 2006, are warranted for a 
lipoma of the right posterior neck.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Right Inguinal Hernia

A small, reducible hernia, or a hernia without true hernia 
protrusion, is rated as noncompensable, as is a hernia that 
is preoperative and remediable.  A 10 percent schedular 
rating is assignable for a recurrent postoperative hernia 
that is readily reducible and well supported by a truss or 
belt.  A small, postoperative recurrent hernia or an 
unoperated irremediable hernia that is not well supportable 
by a truss or that is not readily reducible warrants a 30 
percent schedular rating.  A large postoperative recurrent 
hernia that is considered inoperable, which is not well 
supported under ordinary conditions and is not readily 
reducible, warrants a 60 percent rating.  38 C.F.R. § 4.114, 
DC 7338.  

Evidence on file includes the report of a VA medical 
examination in November 1999 showing a small, reducible right 
inguinal hernia, without strangulation.  No tenderness, 
effusion, or erythema was present.  

On file are counseling notes regarding the veteran's 
application for VA vocational rehabilitation training under 
Chapter 31, indicating that, as of April 2001, the veteran's 
service-connected disabilities materially contributed to an 
impairment of his employability.  However, it was further 
noted that the veteran had overcome the effects of that 
impairment of employability.  No serious employment handicap 
was noted to be present.   

In a December 2002 statement, the veteran's former employer 
indicated that the veteran had demonstrated physical 
limitations, albeit unspecified, which directly affected his 
ability to perform certain job tasks within his job 
requirements.  The veteran was noted to have been recently 
laid off, and although the primary reason for the layoff was 
not those physical limitations, they were taken into 
consideration in reaching that decision.  

Further VA medical evaluation in March 2005 showed the right 
inguinal ring to be patent in the supine position.  There was 
a minimal bulge in the area that was a bit more accentuated 
in the upright position.  There was no pain to palpation over 
the inguinal ring or canal.  Surgical repair of the veteran's 
right inguinal hernia followed later in March 2005, and, 
following that procedure he was hospitalized again due to an 
infection at the surgical site.  While no recurrence of the 
hernia was thereafter demonstrated, outpatient treatment 
continued to be sought and received for complaints of 
increasing right groin pain and for which one or more 
medications was prescribed for its control.  

VA outpatient notes indicate that the nerve in the area of 
the right groin was injected in February 2006, without any 
significant change in its intensity or frequency.  When seen 
in July 2006, the veteran complained of an inability at times 
to bear weight on his right leg, due to weakness or right 
groin pain.  

On a VA medical examination in August 2006, the veteran 
indicated that he sometimes had an electric shock-like pain 
in the area of his prior inguinal hernia, causing him to 
fall.  Clinically, no hernia was present.  However, there was 
tenderness over the scar area with a surrounding loss of 
pinprick sensation but with intact light touch sensation, 
from eight centimeters superior to the scar and extending to 
the medial right thigh ten centimeters below the inguinal 
crease.  The surgical scar measured seven centimeters in 
length and was .3 centimeters at its maximum width.  There 
was no skin breakdown, adherence to underlying tissue, soft 
tissue injury, ulceration, or a resulting limitation of 
function.  Exquisite tenderness was in evidence with 
palpation of the scrotum and its contents, as well as the 
inguinal ring.  

The diagnoses recorded on the VA examination in August 2006 
were of a right inguinal hernia and postoperative residuals 
of a mesh repair with residual neuropathic pain syndrome, 
erectile dysfunction, and loss of pinprick sensation in the 
region.  (Notice is taken that service connection on a 
secondary basis for erectile dysfunction has not to date been 
established, but such matter was referred to the RO for 
initial development and adjudication in the Introduction 
above).  

The VA examiner in August 2006 determined that it was at 
least as likely as not that all of the foregoing diagnoses, 
inclusive of the erectile dysfunction that is not service-
connected to this date, markedly interfered with the 
veteran's prior employment as a hardware computer installer.  
Effects on daily activities were noted to result, with sports 
participation being precluded.  Severe limitations regarding 
the performance of chores, shopping, and exercise were 
indicated; moderate restrictions involving recreation and 
toileting were noted; and mild impairments with respect to 
traveling and dressing were set forth.  No restrictions 
involving feeding and bathing were noted.  The veteran had 
been advised to lift no more than ten pounds and it was noted 
that he was taking medication causing somnolence.  Any type 
of movement was noted to triggers a significant pain reaction 
such that the veteran is unsteady and falls.  On that basis, 
i.e., the neuropathic pain syndrome, the veteran was found to 
be unable to maintain and install computers, but able to work 
in a sedentary job as long as operation of machinery was not 
required.  

Another fall of the veteran was noted to have occurred in 
October 2006 due to stabbing pain in the right groin.  In 
December 2006, it was theorized that the veteran's right 
groin pain was the result of scar tissue surrounding a nerve.  
In March 2007, he was seen for various complaints, including 
severe right groin pain, and that in April 2007 there was in 
addition to groin pain tingling from below the nipple to the 
thigh.  Further medical assistance was received in June 2007 
for a complaint of worsening groin pain.  

In May 2007, the Director of the VA's Compensation and 
Pension Service furnished a response to the RO's referral of 
the veteran's claim for an extraschedular evaluation of 
increased disability for his right inguinal hernia.  Therein, 
it was determined that the evidence presented did not 
identify such an exceptional or unusual disability picture 
with such related factors a marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Analysis of the evidence presented leads the Board to finds 
that there is associated with the veteran's right inguinal 
hernia a neuropathic pain syndrome that is judged by 
attending medical professionals to be productive of severe 
pain, tingling, and weakness.  Such is sufficiently 
dissimilar with the nature of the veteran's inguinal hernia 
as rated under DC 7338, and is most appropriately rated as a 
neurological disability under 38 C.F.R. § 4.124a.  38 C.F.R. 
§ 4.14 (2007) (the evaluation of the same disability under 
various diagnoses is to be avoided); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  On that basis, further development is 
necessary prior to the assignment of an initial evaluation 
therefor, as set forth in the Remand portion of this document 
that follows.  

The Board herein rates only the right inguinal hernia, and in 
this regard, the evidence presented fails to document the 
existence of a compensable right inguinal hernia from 
September 1, 1999, to March 21, 2005, it being shown that the 
veteran's hernia was small, reducible, non-strangulated, and 
without more than minimal bulging.  A temporary total rating 
was then assigned from March 22 to April 30, 2005.  From May 
1, 2005, to the present, no recurrence of the hernia is 
indicated, which does not support a compensable rating let 
alone 10 percent under Code 7338.  

In terms of rating of the veteran's inguinal hernia under 
alternate criteria, it is noted that no surgical scarring was 
present prior to the March 2005 procedure, and the record 
identifies, beginning in August 2006, that the postoperative 
scar was tender, with some loss of pinprick sensation.  A 10 
percent evaluation is the maximum evaluation allowed under 
the criteria for rating such a scar under 38 C.F.R. § 4.118, 
DCs 7801 or 7804.  As there is no evidence of a recurrent 
hernia, the current 10 percent rating takes into account the 
objectively tender or painful postoperative scar.  Thus, a 
rating in excess of 10 percent under 38 C.F.R. § 4.114, 
Diagnostic Code 7338 and 4.118, Diagnostic Codes 7801, 7804 
is not warranted.  However, as noted above, the Board has 
found that the veteran has a neurogenic pain syndrome, which 
is manifested by severe pain, tingling, and weakness, and 
such disability is secondary to underlying scar tissue 
associated with the veteran's right inguinal hernia.  Such 
impairment has separate and distinct manifestations 
attributable to the same injury; accordingly, it must be 
rated separately.  Esteban, supra.  This matter is addressed 
in the remand below.   

Regarding extraschedular entitlement, the Board acknowledges 
the determination of the VA examiner in August 2006 that it 
was at least as likely as not that a marked interference with 
employment resulted from the veteran's hernia and neuropathic 
pain syndrome.  The question of the appropriate rating 
(schedular and extraschedular) for the latter disability is 
addressed in the remand below.  It is significant that the 
veteran's former employer in his December 2002 statement did 
not in any way reference the veteran's hernia alone was 
limiting the veteran's job performance, and it was not until 
after the March 2005 surgery for the repair of the veteran's 
inguinal hernia that there was the onset of a neuropathic 
pain syndrome.  Lastly, a VA counseling psychologist 
determined in April 2001, in connection with the veteran's 
desire to initiate vocational rehabilitation training that 
there was no serious employment handicap posed by one or more 
of the veteran's service-connected disabilities and that any 
impairment of employability caused thereby had been overcome.  
Thus, for reasons other than those set forth by the VA's 
Director of the Compensation and Pension Service in May 2007, 
the Board finds that the preponderance of the evidence is 
against the assignment of an extraschedular evaluation for 
the veteran's hernia disability but again, the RO must 
adjudicate the question of whether a compensable rating is 
warranted for the veteran's neurogenic pain syndrome 
manifested by severe pain, tingling, and weakness, secondary 
to underlying scar tissue associated with the veteran's right 
inguinal hernia, as this latter disability must be rated 
separately.  The question of whether an extraschedular rating 
is warranted for veteran's service-connected neuropathic pain 
syndrome, alone, is also addressed in the remand below.  

In all, while the record supports a separate rating for a 
neuropathic pain syndrome associated with the veteran's 
service-connected right inguinal hernia, a preponderance of 
the evidence is against a claim for an initial compensable 
rating from September 1, 1999 through April 2005, and for an 
initial or staged rating in excess of 10 percent from May 1, 
2005, for the veteran's right inguinal hernia.  Fenderson, 
supra.  

Lipoma of the Right Posterior Neck

The VA's Schedule for Rating Disabilities provides for the 
evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  
Effective August 30, 2002, VA amended those criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49596 (2002).  
Because of this fact, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

With respect to the criteria in effect prior to August 30, 
2002, disfiguring scars of the head, face, or neck were 
evaluated as 0 percent disabling where slight and 10 percent 
disabling when moderate.  38 C.F.R. § 4.118, DC 7800.  A 30 
percent evaluation was for assignment where there was severe 
disfigurement, especially if producing a marked or unsightly 
deformity of the eyelids, lips, or auricles. Id. Where there 
was tissue loss and cicatrization, in addition to marked 
discoloration, color contrast, or the like, the next higher 
evaluation was assignable.  Id.

Prior to August 30, 2002, a rating of 10 percent was 
assignable for superficial scars, poorly nourished with 
repeated ulceration, or where the scar was manifested by 
tenderness and pain on objective demonstration.  38 C.F.R. 
§ 4.118, DCs 7803, 7804.  Scars were otherwise rated on the 
basis of limitation of the part affected.  38 C.F.R. § 4.118, 
DC 7805.

Regarding the criteria in effect on and after August 30, 
2002, benign skin neoplasms are to be rated as disfigurement 
of the head, face, or neck; scars; or impairment of function.  
38 C.F.R. § 4.118, DC 7819.  

Disfigurement of the head, face, or neck is rated under DC 
7800.  With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement, an 80 percent rating is for 
assignment.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, the disability will be 
rated at 50 percent.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement, the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, DC 7800.

According to Note (1) of DC 7800, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are: Scar five or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  

Per Note (2) of DC 7800, tissue loss of the auricle is to be 
rated under DC 6207 (loss of auricle) and the anatomical loss 
of the eye is ratable under DC 6061 (anatomical loss of both 
eyes) or under DC 6063 (anatomical loss of one eye), as 
appropriate.

DCs 7801 and 7802 pertain to scars of other than the head, 
face or neck, which are not applicable in this instance.  

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  

It is contended by and on behalf of the veteran, in effect, 
that the initial ratings assigned to date for a lipoma of the 
right posterior neck are inadequate.  He describes post-
surgical manifestations of intermittent swelling, numbness, 
and tightness in the area surrounding the surgical scar and 
he claims that he has associated headaches.  

On the initial VA medical evaluation in November 1999, the 
veteran denied having any headaches.  On objective 
examination, there was a four by four centimeter soft tissue 
mass localized in the right posterior neck region.  No 
erythema, discharge, ulceration, swelling, or tenderness was 
present.  The diagnosis was of a lipoma of the neck.  

VA medical examination in March 2005 disclosed a submuctal, 
soft, well-circumscribed mass measuring 3 to 3.5 centimeters.  
It was described as a bulge without a definite demarcation 
border.  The lateral aspects of the soft mass were noted to 
merge into the surrounding neck tissue.  No tenderness to 
palpation was found.  The recorded diagnosis was of a 
subnuccal lipoma to be surgically excised in one week.  

In March 2005, the veteran underwent a procedure for excision 
of the lipoma of his right posterior neck, without incident.  

A VA medical examination in August 2006 showed the presence 
of a scar of the right posterior neck due to its recent 
excision, measuring eight centimeters in length and .3 
centimeters at his point of maximum width.  There was no 
accompanying limitation of function or restricted motion.  No 
disfigurement, elevation, depression, ulceration, skin 
breakdown, or underlying tissue loss was found.  No color 
change in comparison with surrounding skin was present, and 
the texture of the scarred area was normal, without 
induration or inflexibility.  There was a decrease in 
pinprick sensation, but not light touch, over the inferior 
border of the scar.  Tenderness was present.  In the opinion 
of the VA examiner, the veteran's residual tender scar was 
found not to interfere with his day to day functionality or 
otherwise limit his employment as a computer hardware or 
mainframe installer.  

On the basis of the evidence presented, including that 
outlined above, the preponderance of the evidence is against 
an initial compensable rating from May 1, 1999, and a rating 
in excess of 10 percent rating assigned since August 7, 2006.  
Fenderson, supra.  Indicia of disfigurement, pain, 
tenderness, or limitation of function are entirely absent 
prior to the excision of neck lipoma in March 2005, and on 
the basis of the August 2006 examination by VA, some 
diminution in pinprick sensation and tenderness were 
reported, but such do not warrant the assignment of more than 
a 10 percent evaluation under DCs 7800, 7803, 7804, 7805, as 
in effect prior to August 2002.  Under the rating criteria 
effective from August 30, 2002, not a single characteristic 
of disfigurement is shown, based on the August 2006 clinical 
observation that the scar was eight centimeters in length and 
.3 centimeters in width.  Only diminished pinprick sensation 
and tenderness were indicated, neither of which is a 
characteristic of disfigurement.  In addition, the scar was 
not found to be deep or unstable or otherwise productive of 
limitation of motion or function.  Under the revised 
criteria, not more than a 10 percent evaluation is for 
assignment on the basis of a superficial scar that is painful 
on examination under DC 7804.  To that extent, there is no 
basis for any initial rating for the veteran's neck lipoma in 
excess of that already assigned by the RO.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here, persuasive 
evidence that the disability in question markedly interferes 
with employment or necessitates frequent hospitalization is 
absent from the record.  Accordingly, a referral for a 
determination of whether the assignment of an extraschedular 
rating is appropriate for a lipoma of the right posterior 
neck is not warranted.  Id.  

On the basis of the foregoing, a preponderance of the 
evidence is against the assignment of an initial compensable 
rating from September 1, 1999, and a rating in excess of 10 
percent from August 7, 2006, for a right neck lipoma.  


ORDER

From September 1, 1999, to March 21, 2005, an initial 
compensable rating for a right inguinal hernia is denied.  

From May 1, 2005, to the present, an initial or staged rating 
in excess of 10 percent for a right inguinal hernia is 
denied.  

From September 1, 1999, to August 6, 2006, an initial 
compensable rating for a lipoma of the right posterior neck 
is denied.  

From August 7, 2006, to the present, an initial or staged 
rating in excess of 10 percent for a lipoma of the right 
posterior neck is denied.  



REMAND

As indicated above, the veteran's neuropathic pain syndrome 
is associated with his inguinal hernia and it must be rated 
separately under the appropriate rating criteria.  However, 
the record does not permit the Board to assign an initial 
evaluation in the absence of adequate clinical data as to 
what nerve is specifically affected.  The AMC has assumed 
that the ilio-inguinal nerve is affected, but it is unclear 
on what basis that determination was made.  Moreover, there 
is at least one clinical notation in a VA outpatient note in 
December 2006, to the effect that the veteran's groin pain 
was attributable to scar tissue in the area of the femoral 
nerve.  Given the ambiguity presented, further development, 
to include the conduct of a VA neurological examination, is 
deemed advisable.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for an initial compensable 
rating for a neuropathic pain syndrome, 
secondary to or associated with a post-
operative right inguinal hernia.  The 
veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claims; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claims.  38 C.F.R. § 3.159(b)(1).  
He should be also advised that the RO or 
AMC must obtain any relevant VA or other 
government records, such as those 
compiled by or on behalf of the service 
department, which are identified.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Thereafter, the veteran must be 
afforded a VA neurological examination 
for the purpose of evaluating the 
severity of the veteran's service-
connected neuropathic pain syndrome in 
the right groin region.  The claims 
folder is to be furnished to the 
examining neurologist for review.  Such 
evaluation must include a detailed review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation and all diagnostic 
testing necessary to determine the full 
extent of all disability present.  The 
examiner is asked to identify with 
specificity which nerve(s) is (are) 
primarily affected by the veteran's 
neuropathic pain syndrome.  

The examiner is also asked to furnish an 
opinion with supporting rationale as to 
the following:

Is it at least as likely as not 
(50 percent or more 
probability) that the veteran's 
service-connected neuropathic 
pain syndrome, alone, is 
productive of a marked 
interference with employment?  

The term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

3.  Lastly, the claim for an initial or 
staged compensable rating for a 
neuropathic pain syndrome, associated 
with a right inguinal hernia, must be 
adjudicated on the basis of all the 
evidence of record and all governing law 
and regulations, including the holding in 
Fenderson.  The RO must also determine 
whether a referral for consideration of 
an extraschedular rating is warranted for 
the neuropathic pain syndrome.  38 C.F.R. 
§ 3.321.  If the veteran is not satisfied 
with the rating, he and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue that remains on 
appeal.  An appropriate period of time 
should then be allowed for a response.  
The case should then be returned to the 
Board for further review.  





The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




